      Case 4:19-cv-00004-BMM-JTJ Document 6 Filed 03/05/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 SHAWN BALL,                                        CV-19-00004-GF-BMM-JTJ

             Plaintiff,

       vs.                                                    ORDER

 CHIEF MEDRED and C/O HORN,

             Defendants.

To:   Big Horn County Jail
      P.O. Box 47
      Basin, WY 82410

      Plaintiff, a state prisoner proceeding in forma pauperis, is obligated to pay

the statutory filing fee of $350.00 for the above-captioned action. See 28 U.S.C.

§1915(b)(1), (2).

      Accordingly, IT IS HEREBY ORDERED:

      1. Big Horn County Jail shall collect from Plaintiff’s inmate account the

$350.00 filing fee and shall forward payments to the Clerk of Court. The amount

collected shall be 20% of the preceding month’s income credited to Plaintiff’s

prison inmate account, provided the preceding month’s income exceeds $10.00.

These monthly filing-fee payments shall be collected simultaneously with the

payments required in other cases filed by Plaintiff. Bruce v. Samuels, 136 S.Ct

                                         1
      Case 4:19-cv-00004-BMM-JTJ Document 6 Filed 03/05/19 Page 2 of 2



627, 629 (2016). Said payments shall be clearly identified by the name and

number assigned to this action.

      2. Payments shall be sent to the Clerk of United States District Court, Clerk

of U.S. District Court, 125 Central Avenue West, Great Falls, MT 59404.

      3. The Clerk of Court is directed to serve a copy of this Order on Crossroads

Correctional Center at the above address.

      DATED this 5th day of March, 2019.


                                        /s/ John Johnston
                                      John Johnston
                                      United States Magistrate Judge


cc:   Shawn Ball, #30526
      USDC Financial




                                         2
